Citation Nr: 1708357	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Entitlement to an increased rating in excess of 20 percent for a right knee disability, prior to August 29, 2008.

4.  Entitlement to an increased rating in excess of 30 percent for a right knee disability, from October 1, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 and an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned in November 2016.  A transcript is in the record.

The Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  In this case, the Veteran has applied for TDIU due to his service connected right knee disability on several occasions.  This issue was raised most recently in the Veteran's June 2011 claim for TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, it is reasonably shown that the Veteran's current lower back disability became manifest in service and has persisted since.

2.  New evidence received since the May 2007 rating decision tends to show that the Veteran's left knee disability began in service and that the Veteran has suffered post-service continuity of the same symptoms; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.

3.  Affording the Veteran the benefit of the doubt, it is reasonably shown that the Veteran's current left knee disability became manifest in service and has persisted since.

4.  Prior to August 29, 2008, the Veteran's service-connected right knee disability more nearly approximated arthritis due to trauma with x-ray evidence of involvement of two or more major joints or two or more major joint groups, combined with slight lateral instability.

5.  Since October 1, 2009, the Veteran's service-connected right knee disability, status post total knee replacement, has more nearly approximated chronic residuals consisting of severe painful motion or weakness in the affected extremities. 


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).
3.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Prior to August 29, 2008, the criteria have not been met for an increased disability rating in excess of 20 percent for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 5003, 5010, 5257, and 5260 (2016).

5.  From October 1, 2009, the criteria have been met for an increased disability rating of 60 percent (but not higher) for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Adequate notice as to the Veteran's lower back disability was provided in a letter sent to the Veteran in July 2008.  

Increased rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  In this case, once the Veteran's claim of service connection was substantiated, additional VCAA notice as to an increased rating claim involving the Veteran's right knee disability was no longer required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  The Veteran has also received VCAA notice for several other claims, including a letter sent to the Veteran in August 2011.

In claims to reopen, VA, while not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided as to the Veteran's application to reopen the RO's denial of his claim for entitlement to service connection for a left knee disability in a July 2008 letter sent to the Veteran.  

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, including the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) records, and service treatment records.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran has not identified any additionally evidence for consideration.  

VA has also conducted necessary medical inquiry in an effort to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 2004, April 2007, August 2008, May 2009, September 2009, and July 2016 to evaluate the nature and severity of the disabilities affecting his back and knees.  The Board finds the reports generated by these examinations adequate for the purposes of deciding the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Legal Criteria 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the current disability. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  Service connection may be established under a theory of continuity of symptoms as described in 38 C.F.R. § 3.303(b), for chronic diseases listed in 38 C.F.R. § 3.309(a), which includes osteoarthritis.  In such cases, a claimant must establish (1) that a condition was "noted" during service; (2) evidence of postservice continuity of symptoms; and (3) evidence of a link between present disability and postservice symptoms. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Diagnostic Code 5010 uses the same criteria as Diagnostic Code 5003.  

Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of a prosthesis (as was awarded in this case).  Following this period, the minimum rating is 30 percent.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a.
Diagnostic Code 5257 provides ratings for lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  See id.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  See id.

If a claim of entitlement to service connection is denied by the RO, and that RO's rating decision becomes final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  See Justus, 3 Vet. App. at 512.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Factual Background

Lower back

The Veteran reports that he began to suffer from a lower back disability during service and that this disability has persisted since that time.  Specifically, the Veteran states that he fell on the flight deck of the ship he was stationed aboard during a command function, in or about 1978.  The Veteran adds that he injured his back on several other occasions while playing team sports over the course of his service, and his service treatment records contain reports of numerous sports injuries.  The Veteran has indicated that the injuries to his back were not as severe as those which afflicted other parts of his body (such as his service-connected right knee).  He also reported that, in his youth, he dismissed the damage done to his back while in service and, as a result, did not report its full extent at that time.

A June 1979 service treatment record, for example, indicates that the Veteran did injure himself while playing basketball on the deck of a ship, though the record states that only his ankle was treated.  

A January 1994 service treatment record indicates that the Veteran reported experiencing lower back pain for approximately six months, which increased with certain motions.  The Veteran's in-service physician ultimately diagnosed his pain as related to the eighth rib on his left side.  

A December 1995 in-service report of medical history notes that the Veteran reported suffering from recurrent back pain.  Handwritten notes in the record indicate that the Veteran reported that he suffered from occasional stiffness in his back, but that he "never takes anything for it[.]"

The Veteran states that he continued to receive treatment for his lower back disability following service.  He was diagnosed with degenerative disc disease of the L3-L4 region of his lower back in May 2008, and his VA treatment records indicate that he continues to seek treatment for his lower back disability. 

Left Knee

The Veteran reports that he began to suffer from a left knee disability during service, and that his knee disability has persisted since that time. 

A February 1989 service treatment record notes that the Veteran suffered from laxity in his left knee, and that his in-service physician prescribed physical therapy exercises to treat this issue.  A March 1989 service treatment record notes that the Veteran recorded a positive score on the anterior drawer test for his left knee.  

A December 1990 service treatment record indicates that the Veteran suffered from left knee pain, and that he recorded a positive Lachman test and positive pivot-shift test for his left knee.  A February 1991 service treatment record notes that the Veteran reported a "long [history of]" left and right knee problems.  During this examination, the Veteran recorded positive Lachman, anterior drawer, and pivot-shift tests for the left knee.  The Veteran's in-service physician also noted that the Veteran suffered from an "unstable [left] knee (MCL & ACL)[.]"  The Veteran was again prescribed physical therapy exercises to address his left knee issues.  A December 1995 report of medical history notes that the Veteran reported swollen or painful joints, and that both of his knees occasionally locked up. 

The Veteran continued to report left knee pain following service.  The Veteran filed a claim for service connection for his left knee disability in April 1996, which the RO denied in February 1997.  The Veteran did not appeal this decision and it became final.

He was diagnosed with arthritis of the left knee in 1999.  

In February 2004, the Veteran applied to reopen the left knee service connection claim.  A March 2004 VA examiner assessed the nature and severity of the knee disabilities and noted that the Veteran wore bilateral knee braces and suffered from "[m]ild anterior cruciate ligament and medical collateral ligament insufficiency of left knee," with "degenerative joint disease."  The RO denied reopening in May 2004, finding that the evidence submitted, although new, was not material.  

In November 2006, the Veteran again applied to reopen the left knee service connection claim.  An April 2007 VA examiner assessed the nature and severity of the knee disabilities and noted left knee "lateral laxity," and that the Veteran appeared to have "slight shortening of the left leg in comparison to the right."  The examiner opined that the Veteran's left knee disability was "not as likely as not" directly and proximately caused by service because the Veteran suffered an on-the-job injury to his left knee in 1999.  The RO denied reopening in May 2007 on the basis that the evidence submitted was not new and material.  

In June 2008, the Veteran again applied to reopen the left knee service connection claim and the RO denied reopening in October 2008 on the basis that the evidence submitted was not new and material.  The Veteran filed a notice of disagreement in December 2008.  The RO issued a September 2010 Statement of the Case (SOC) and the Veteran timely appealed to the Board.

The Veteran underwent a total left knee replacement in August 2009.  

At a November 2016 hearing before the Board, the Veteran testified that, during service, he played on several team sports, and that he injured his left knee on several occasions while playing baseball and basketball in service, as well as during training for these activities.  The Veteran specifically discussed suffering from a left knee sprain, laxity, and pain in the knee joint while in service, which continued after he left service.  

The Veteran has also provided several lay statements from individuals with knowledge of his left knee disability.  These statements indicate that the Veteran continues to suffer from a left knee disability.

Right knee

In November 2006, the Veteran filed a claim for a rating in excess of the 20 percent, rated under DC 5257 and 5260-5010, assigned to his right knee disability.  

VA provided the Veteran with an examination in April 2007 to assess the nature and severity of his right knee disability.  The Veteran reported "flare-ups of pain and swelling associated with [weight bearing] for any more than short periods of time," and informed the examiner that "the only time the knee does not bother him is whenever he stays off of it."  The examiner recorded the Veteran's right knee range of motion findings as "5 degrees of recurvatum (hyperextension) with 120 degrees of flexion."  The examiner also noted "crepitus and pain on range of motion testing," with negative Lachman and anterior drawers sign tests, and "no additional limitation of motion noted."  The record also indicates that the Veteran occasionally walked with a cane and wore a knee brace, but adds that he was "independent in his activities of daily living."
An April 2007 VA treatment record noted that the Veteran displayed "full extension [and] 120 degrees of flexion of the right knee[,]" and that the Veteran's knee did not display medial laxity on examination.  The Veteran's VA physician prescribed topical medication for his knee disability, and discussed the possibility of total knee replacement with the Veteran.

In May 2007, the RO denied the Veteran's claim for an increased rating for his right knee disability.  Private treatment records dated June 2007 indicate that the Veteran continued to suffer from right knee pain.

In June 2008, the Veteran filed another claim for a rating in excess of the 20 percent assigned to his right knee disability.  

At an August 2008 pre-surgical VA examination to assess the nature and severity of his right knee disability, the Veteran reported right knee locking and a "sharp ache, throbbing, [and] a constant 8/10 pain on the Mankowski scale[.]"  The right knee range of motion findings were "flexion 0 to 90 degrees with difficulty, pain, weakness.  Extension full at 0."  The Veteran displayed acquired valgus/varum with instability, negative recurvatum, a positive Lachman test, and was diagnosed with "[s]evere osteoarthritis without significant change from last year."  The Veteran walked with a cane but was "independent in his activities of daily living." 

An August 2008 SSA physical residual functional capacity assessment recorded right knee range of motion findings as "passive [range of motion] of 0-130 [degrees], active 0-125 [degrees]," noted with "pain with motion beyond 90 [degrees][.]"  

Later that month, the Veteran underwent a total right knee replacement.  

At a September 2009 VA examination, the Veteran reported that he used a wheelchair to travel long distances, due in part to his right knee disability, and that he had difficulty walking long distances or standing "for more than 10-15 minutes."  The Veteran also described constant sharp pain (seven out of ten normally and eight out of ten during flare-ups) as well as right knee instability and weakness.  
A statement submitted by the Veteran's wife indicates that the Veteran's right knee disability worsened following the August 2008 surgery.  The Veteran's wife, who has over 26 years of experience as a licensed nurse, also described having to help the Veteran to his feet due to a lack of right knee strength.

A September 2010 SOC denied an increased post-surgery right knee disability rating as well as a disability rating in excess of 20 percent prior to the August 2008 total knee replacement.  The Veteran timely appealed to the Board.

An April 2011 private treatment record showed "functional [right knee range of motion] and good strength," but noted that the Veteran was "clearly limited by pain as all objective findings are good."  The next month, the Veteran's private physician prescribed right knee corticosteroid injections for pain and opined that the Veteran continues to suffer significant pain and discomfort following the right knee surgery. 

At a July 2016 VA examination, the Veteran reported that his is never "pain free in [the] right knee," with pain described as eight out of ten normally and ten out of ten with activity.  

At a November 2016 Board hearing, the Veteran reported "sharp and heavy" pain that occurs when his right knee locks up.  The Veteran also stated that he must wear a knee brace to provide strength and stability for his right knee, and that the knee brace is necessary to prevent his knee from locking up.


IV.  Analysis

Lower back - Service Connection

The Veteran's competent and credible statements, provided during his November 2016 hearing, indicate that his lower back disability began in service and has continued since that time.  These statements, as well as the medical evidence of record, demonstrate (1) that the Veteran's back disability was "noted" during service; (2) indicate that the Veteran has suffered post-service continuity of the same symptoms; and (3) provide evidence of a nexus between the present back disability and the Veteran's post-service symptoms.  See 38 C.F.R. § 3.303(b); § 3.309; See Hickson, 12 Vet. App. at 253.  

Affording the Veteran the full benefit of the doubt, the Board finds that service connection for a lower back disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Left Knee - Reopening with New and Material Evidence

The RO denied the Veteran's claim for a left knee disability because the evidence of record did not show a link, presumptive or otherwise, between this disorder and his service.

Since the May 2007 denial of the Veteran's claim for service connection for his left knee disability, the Veteran has provided testimony about multiple in-service left knee injuries (including a sprain), as well as the activities that led to his left knee injuries.  This evidence was not previously provided to the RO and relates to the relationship between the Veteran's current left knee disability and his in-service knee injuries.  Moreover, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for this disorder.  Thus, the Board finds that this additional evidence is both new and material and, accordingly, is sufficient to reopen the Veteran's claim for service connection for a left knee disability.  See 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 121.

Left Knee - Service Connection

On de novo review of the merits, the Board finds that the Veteran's competent and credible statements, provided during his November 2016 hearing, indicate that his left knee disability began in service and has continued since that time.  These statements, as well as the medical evidence of record and lay statements provided by individuals with knowledge of the Veteran's left knee disability, demonstrate (1) that the Veteran's left knee disability was "noted" during service; (2) indicate that the Veteran has suffered post-service continuity of the same symptoms; and (3) provide evidence of a nexus between the present left knee disability and the Veteran's post-service symptoms.  See 38 C.F.R. § 3.303(b); § 3.309; See Hickson, 12 Vet. App. at 253.  

The primary evidence against the Veteran's claim is the April 2007 VA examiner's negative nexus opinion.  However, the Board finds that this evidence is outweighed by the other medical evidence of record and the December 1995 report of medical history, all of which support the Veteran's competent and credible reports that he continued to suffer from the left knee symptoms that were first described in service and have continued since that time.

As the evidence is at least in equipoise, and affording the Veteran the full benefit of the doubt, the Board finds that service connection for a left knee disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee - Service Connection

     Prior to August 29, 2008

The Veteran states that the symptoms of his right knee disability met the criteria for an evaluation in excess of 20 percent disabling prior to August 29, 2008 (at which point he underwent a total right knee replacement).

Prior to August 29, 2008, the Veteran's right knee was rated under Diagnostic Code 5260-5010.  

[The Board notes that, in some cases, it is the residuals of a disability (that is, the lingering effects of an underlying condition) that cause the most severe impairment and provide the basis for a higher level of compensation.  When this happens, then the disability will be assigned a hyphenated diagnostic code, with the first code representing the underlying condition and the second code representing the residuals.  See 38 C.F.R. § 4.27.]

In this case, the hyphenated diagnostic code indicates that the Veteran's service-connected right knee is evaluated under Code 5260 (for limitation of flexion) as well as Code 5010 (for arthritis due to trauma).

In considering whether other diagnostic codes might more accurately reflect the Veteran's disability picture, the Board finds that Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), and 5262 (tibia and fibula impairment), are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  See 38 C.F.R. § 4.71a.  Similarly, Code 5263 is not applicable because the record does not indicate that the genu recurvatum noted in the April 2007 VA examination (but recorded as negative in the August 2008 examination) resulted in objectively demonstrated weakness and insecurity in weight bearing.  See id.  

As previously stated, under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees.  The record indicates that the Veteran's right knee disability did not exceed the above criteria during the period on appeal.  Accordingly, the Board must conclude that the Veteran is not entitled to a compensable rating under either Diagnostic Code.  See 38 C.F.R. § 4.71a.

For the Veteran's right knee disability picture to warrant a 20 percent rating under Diagnostic Code 5010, there would have to be X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See id.  Although the Veteran did use an assistive device prior to his August 2008 surgery and it is clear that the Veteran's right knee (and left knee) disability negatively affected his daily life, the record does not indicate that the Veteran suffered from incapacitating exacerbations of two or more major joints or two or more minor joint groups.  

Prior to his total right knee replacement, the Veteran was also rated separately under Diagnostic Code 5257 (for lateral instability).  Under this Code, slight instability warrants a 10 percent rating and moderate instability warrants a 20 percent rating.  Severe instability warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.  The Board acknowledges the Veteran's competent and credible reports of pain and symptoms of knee locking but, even taking these reports into account, the record does not indicate that the Veteran suffered more than slight right knee instability prior to his August 2008 surgery. 

As such, the evidence of record indicates that the Veteran is entitled to no more than a twenty percent rating prior to August 29, 2008.

     From October 1, 2009

At his November 2016 Board hearing, the Veteran's competent and credible statements indicated that his right knee disability resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Moreover, the Veteran's previous report that he was never "pain free in [the] right knee," descriptions of severe knee pain, and the April 2011 private medical record noting that the Veteran was "clearly limited by pain as all objective findings are good," indicate that the effects of the Veteran's right knee disability exceeded the criteria for a 30 percent disability rating.

The Veteran's testimony, as well as the medical evidence of record, including evidence which indicates that the Veteran routinely suffers from intense pain and an inability to stand for more than a fifteen minutes or walk long distances, demonstrate that, from October 1, 2009, the Veteran's right knee disability more nearly approximated the criteria of a 60 percent disability rating under Diagnostic Code 5055.  

Affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to a rating in excess of 30 percent from October 1, 2009.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



Extraschedular Consideration

The Board has considered whether the Veteran's right knee disability should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the effects of Veteran's right knee disability to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule because the symptoms reported by the Veteran and noted by the medical evidence are listed in the Rating Schedule under the various diagnostic codes discussed above.  The Veteran's right knee disability does not present an exceptional disability picture, and the schedular ratings assigned to the Veteran are adequate.  Therefore, referral of the Veteran's right knee increased rating claim for extraschedular consideration is not required.  

Finally, the Board notes that the Veteran is now service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record because there is no allegation or evidence that the Veteran's disabilities combine in such a way as to make the collective effect of these conditions greater than the sum of the parts.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).



ORDER

Service connection for a lower back disability is granted.

The application to reopen the claim for service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.

An increased rating in excess of 20 percent for a right knee disability, prior to August 29, 2008, is denied.

An increased rating of 60 percent for a right knee disability, from October 1, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran states that his service-connected disabilities have left him unable to maintain substantially gainful employment.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  See 38 C.F.R. § 4.16(b).  Factors such as individual employment history, as well as educational and vocational attainments, must be considered.  See id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In November 2008, the Veteran was awarded SSA disability benefits as a result of disabilities affecting his back and knees.

The record reveals that in September 2009, the Veteran was provided with a VA examination to determine whether his service-connected right knee disability rendered him unable to obtain and maintain substantially gainful occupation.  The examiner opined that the Veteran "has mild to moderate functional limitation," but that "he is able to perform the vast majorities of his activities of daily living, however he is either on crutches or in a wheelchair due to his recent left knee replacement."  The examiner opined that the Veteran "would be unable to perform physical work, however it is possible that he would be able to perform sedentary work."  The Board notes that this opinion was provided only as to the Veteran's service-connected right knee disability.

In May 2011, the Veteran's private physician, in a medical opinion letter provided to VA, stated that the Veteran is "totally disabled regarding his knees."  The medical opinion letter provided no rationale for this conclusion.

Unfortunately, because the September 2009 examination does not address whether all of the Veteran's current service-connected disabilities would render him unable to maintain substantially gainful occupation, the record does not contain an examination that adequately assesses the impact of the Veteran's service-connected disabilities on his employability.  Moreover, the Veteran has demonstrated that his service-connected right knee disability has worsened since the September 2009 examination.  The Board finds that an industrial survey is necessary to determine the impact of the Veteran's numerous service-connected disabilities on his employability.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination, but may choose to do so in an appropriate case).

Accordingly, the case is REMANDED for the following action:

1.  Rate the Veteran's [now service connected] lower back and left knee disabilities under the criteria described in 38 C.F.R. § 4.71a.

2.  Schedule the Veteran for a VA social and industrial survey (field examination) to assess his employability and day-to-day functioning.  The appropriate examiner should take a detailed history regarding the Veteran's medical issues, employment, education and vocational attainment, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disability on his ability to obtain substantially gainful employment.  A written copy of the produced report should be associated with the claims file.

3.  After completion of the above development, if the Veteran does not meet the schedular criteria for an award of TDIU, the AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).

4.  Finally, readjudicate the remaining issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


